Citation Nr: 1629171	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  11-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased (compensable) rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

Appellant and his son 

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to February 1971 and from May 1979 to October 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2010 rating decision that denied the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss.  The Veteran disagreed with the denial of a compensable rating in December 2010 and a statement of the case (SOC) was issued in August 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In June 2014, the Veteran testified during a Board before a Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In August 2014, the claim for a compensable rating for service-connected bilateral haring loss was remanded by the Board for additional development.  In March 2015, the Board denied the Veteran's claim for a compensable rating for his hearing loss, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court issued an order vacating the Board's March 2015 decision and dismissing the appeal for lack of jurisdiction due to the death of the Veteran.  Thereafter, the claim was returned to the Board for appropriate action.


FINDING OF FACT

In October 2015, the Veteran died while his appeal of a March 2015 Board decision was pending before the Court.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Court has held that if a veteran appeals to the Court an adverse determination of the Board with regard to his entitlement to disability compensation benefits under chapter 11 of title 38 of the United States Code, then dies while the appeal is pending, the appropriate remedy is to vacate the Board's decision and dismiss the appeal before the Court.  See Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If the Court vacates the Board's decision in that situation, its action has the legal effect of nullifying the underlying adjudication by the agency of original jurisdiction (AOJ).  See Yoma v. Brown, 8 Vet. App. 298 (1995); Landicho, supra.  In such a situation, because there is no longer a viable underlying decision by the AOJ, the Board is without jurisdiction to take further action on the merits of the veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 38 C.F.R. § 20.1302 (2015).

In the present case, the record shows that the Veteran died in October 2015, while his appeal to the Court was pending.  In March 2016, noting that no motion for substitution had been received, the Court dismissed the Veteran's appeal to the Court and vacated the Board's March 2015 decision.  The Court issued its mandate in June 2016.

Under applicable law, outlined above, and in light of the Court's decision in this case, the appeal on the merits must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 
The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


